Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2002

Govt of VI v. Quetel
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1134




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Govt of VI v. Quetel" (2002). 2002 Decisions. Paper 345.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/345


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 02-1134
                           ___________

                GOVERNMENT OF THE VIRGIN ISLANDS

                               v.

                        LORRAINE QUETEL,
                                                                      Appellant


                On Appeal from the District Court
            of the Virgin Islands, Appellate Division
              (D.C. Crim. App. No. 01-cr-00063-1)

District Judges: The Honorable Raymond L. Finch; the Honorable Thomas K. Moore;
and the Honorable Maria M. Cabret, Territorial Court Judge, sitting by designation
                           ___________

                Argued, Wednesday, May 15th, 2002

Before: AMBRO and FUENTES, Circuit Judges, and GARTH, Senior Circuit Judge

                  (Opinion Filed: June 11, 2002)

IVER A. STRIDIRON, ESQ.
Attorney General
ELLIOTT McKIVER DAVIS, ESQ.
Solicitor General
DOUGLAS J. JUERGENS, ESQ.
Solicitor General
MAUREEN P. CORMIER (ARGUED)
Assistant Attorney General
Department of Justice
48B-50C Kronsprindsens Gade
GERS Building, 2nd Floor
St. Thomas, USVI 00802
Counsel for Appellee

FREDERICK G. WATTS, ESQ. (ARGUED)
WATTS & BENHAM, P.C.
No. 1 Frederiksberg Gade
P.O. Box 11720
St. Thomas, VI 00801-4720
Counsel for Appellant


                    _______________________

                      OPINION OF THE COURT
                    ________________________

FUENTES, Circuit Judge:
     Lorraine Quetel appeals the District Court’s dismissal, for lack of jurisdiction, of
her motion for a reduction of her sentence. Because we agree with the Appellate Division
of the District Court that it lacked jurisdiction to hear Quetel’s appeal, we will affirm.
                              I
     On February 4, 1998, Lorraine Quetel was arrested, along with her cousin, Lydia
Magras. Both Quetel and Magras were partners in the Bon Voyage Travel Agency,
located on St. Thomas.
     On February 11, each was charged with one count of violating the Virgin Islands’
Criminally Influenced and Corrupt Organizations Act ("CICO"), 14 V.I.C. 600, et. seq.,
and 28 counts of embezzlement pursuant to 14 V.I.C. 1093 & 1094(a)(2). The charges
arose from Quetel’s embezzlement of $1.7 million from her employer, L.S. Holdings,
Inc. d/b/a/ Little Switzerland, where Quetel worked as a bookkeeper.
     On May 13, 1998, Quetel pled guilty in the Territorial Court to one count of
embezzlement. Quetel was sentenced to ten years incarceration, the maximum penalty
allowed under the statute, with four years of her sentence suspended by the trial court.
The Territorial Court did not impose any order of restitution.
     Quetel subsequently made a post-verdict motion for a reduction of sentence,
pursuant to Rule 136 of the Territorial Court. In support of her motion, Quetel relied on
her offer to make restitution in the amount of $300,000 in addition to her previous acts of
restitution. Including her previous offer at her sentencing, Quetel’s restitution offer was
approximately $450,000. The trial judge denied Quetel’s motion, finding that Quetel’s
sentence was neither illegal nor imposed in an illegal manner, as required by Rule 136,
and noting that the offered restitution would "do less than what would be required to
obtain parole" under 5 V.I.C.4606.
     Quetel next appealed to the Appellate Division of the District Court, claiming that
the trial court had abused its discretion when it denied her motion for reduction of
sentence. Quetel claimed that the trial court effectively imprisoned her for her debts
when it refused to reduce her sentence on the grounds that the restitution offered was
inadequate, and thereby violated federal law. See 48 U.S.C. 1561 (making it unlawful
under the Revised Organic Act to imprison an individual for debt). The District Court
rejected as meritless Quetel’s ’debtor’s imprisonment’ argument. Concluding that the
trial court had imposed a lawful sentence and that Quetel had presented no colorable
claim under the Constitution or the laws of the United States, the District Court
dismissed Quetel’s appeal for lack of jurisdiction. Quetel then filed a timely appeal with
this Court.
                                II
     This Court has jurisdiction over appeals from all final decisions of the District
Court on appeal from the Territorial Court. 48 U.S.C. 1613. This Court exercises
plenary review over questions of jurisdiction of the Appellate Division of the District
Court of the Virgin Islands. Gov’t of Virgin Islands v. Warner, 48 F.3d 688, 691 (3d Cir.
1995).
                              III
     On appeal, Quetel challenges neither her conviction on her guilty plea, nor the
Territorial Court’s initial sentence of ten years imprisonment with four years of her
sentence suspended. In the Appellate Division of the District Court, Quetel appealed only
the Territorial Court’s denial of her motion to re-consider her sentence, based upon her
offer of restitution. Here, Quetel appeals the Appellate Division’s refusal to hear that
challenge on the merits because it had no jurisdiction to do so.
     The Appellate Division of the District Court generally lacks jurisdiction to review
final judgments and orders of the Territorial Court in criminal cases where the defendant
was convicted by guilty plea. See 4 V.I.C. 33. (Stating that "[t]he district court has
appellate jurisdiction to review the judgments and orders of the territorial court ... in all
criminal cases in which the defendant has been convicted, other than on a plea of
guilty") [emphasis added]. However, the District Court must review any judgement or
order which presents a colorable claim under the U.S. Constitution or federal law. See
Section 23 of the Revised Organic Act (48 U.S.C. 1613a(a)) (stating that "the [Virgin
Islands] legislature may not preclude the review of any judgment or order which involves
the Constitution, treaties, or laws of the United States ...."); see also Chick v.
Government of Virgin Islands, 941 F.Supp. 49 (D.Virgin Islands,1996) ("In essence, this
Court has jurisdiction to consider the post-plea allegation only if it colorably implicates
constitutional issues").
     Quetel claims that the Territorial Court’s post-sentencing denial of her motion to
reduce her sentence raises both a question of federal law, as a violation of the Organic
Act, that prohibits, inter alia, imprisonment for debt, 48 U.S.C. 1561, and a
constitutional issue, as a violation of the Due Process Clause of the Fourteenth
Amendment to the Constitution.    In making her claims, Quetel relies heavily on the
Judge’s statement at her sentencing that "if there is any proper offer of restitution that
should be considered in any timely motion to reduce the sentence, the Court will be so
inclined to reconsider." The Territorial Court subsequently rejected Quetel’s offer valued
at $450,000 as inadequate, concluding that it "failed to show a good faith offer of
restitution." App. at 187.
     Quetel offers these statements as proof that the Territorial Court, in denying
Quetel’s motion, "at all times concentrated on the amount embezzled and Mrs. Quetel’s
proposals to make partial restitution." App. Br. at 12. Although she never explicitly states
this in her brief, Quetel seems to argue that, if she had the money to fully compensate her
employer, then her sentence of incarceration would have been overturned, or at least
reduced. Therefore, she is being imprisoned for a "debt" that she owes, in violation of the
Organic Act and the Constitution.
     Initially, it is important to distinguish that the sum owed by Quetel is not a debt,
but compensation for money that she embezzled. The Supreme Court has indicated that
"statutes relieving [defendants] from imprisonment for debt were not intended to take
away the right to enforce criminal statutes and punish wrongful embezzlements or
conversions of money." Freeman v. U.S., 217 U.S. 539 (1910) (further instructing that
the proscription of imprisonment for debt "was intended to prevent [a court’s] resort to
that remedy for the collection of contract debts, and not to prevent the state from
imposing a sentence for crime which should require the restoration of...money
wrongfully converted in violation of a criminal statute") [emphasis added].
     Quetel argues that Freeman would be decided differently today, and points to a
number of decisions by the Court that have allegedly limited Freeman’s holding. Quetel
cites Williams v. Illinois, 399 U.S. 235 (1970), for the proposition that a defendant may
not be incarcerated beyond the statutory maximum solely because he lacks the financial
ability to pay a fine, and Tate v. Short, 401 U.S. 395 (1971), for the proposition that a
fine imposed under a "fine only" statute may not be converted to imprisonment solely
because the defendant cannot make payment.
     Nevertheless, Quetel’s attorney ignores several clearly distinguishing factors in
the cases that he cites for support. For example, the holding in Williams explicitly
implicates only those sentences imposed for debt that are above the statutory maximum.
See Williams, 399 U.S. at 240-41. As the District Court pointed out on appeal, Quetel’s
sentence was clearly within the statutory guidelines applicable to her crimes. In fact,
Quetel does not challenge her sentence on appeal, only the trial judge’s refusal to reduce
it.
     Additionally, unlike the Supreme Court’s holding in Tate, Quetel was not
imprisoned for her inability to pay a fine levied against her. She was convicted of
embezzlement, and later given a chance to make restitution to her victim, for which the
Territorial Court acknowledged that it would "be...inclined to reconsider [her sentence]."
Quetel offers no evidence that the aspect of the Freeman decision that is clearly
implicated by her own set of circumstances has been overturned.
     Even if Quetel were correct in her assertion that Freeman has been limited, it is
not necessarily true that the trial court should have reduced her sentence upon her offer
of restitution. First, the plain meaning of the Court’s statements in sentencing Quetel do
not indicate a ’quid-pro-quo’ arrangement, whereby the court has promised to release
Quetel from her term of imprisonment if she would compensate her victim in full. The
trial judge merely stated that he would "be...inclined to consider" a reduction in sentence
if Quetel made a "proper offer of restitution." Clearly, the Territorial Court judge
intended to preserve his discretion to re-evaluate Quetel’s sentence. Even so, Quetel
offers no adequate argument for why her offer of compensation should be considered an
adequate one.
     Finally, there is ample evidence in the record that the Territorial Court sentenced
Quetel based on "Quetel’s initial embezzlement and her failure to accept responsibility in
full" (Quetel 178 F. Supp.2d at 485), and "not solely on her inability to pay restitution,"
as Quetel claims. See, e.g. App. at 187. (Statement by the Territorial Court in its Order
denying Quetel’s motion for reduction of sentence, that Quetel’s "present situation
(incarceration), albeit uncomfortable, is a direct result of her own criminal behavior and
she [has] fail[ed] to demonstrate a compelling need to reduce her sentence.") This Court
has instructed that post-conviction motions for relief under the analogous Fed. R. of
Crim. P. 35 ("Correction or Reduction of Sentence") are addressed "entirely to the
discretion of the [trial] judge" and that the trial judge can "deny such motions for
virtually any reason or for no reason at all." See Diggs v. U.S. 740 F.2d 239, 249 (3d Cir.
1984) (recognized as superseded by statute, on other grounds, as stated in U.S. v. Essig,
10 F.3d 968 (3rd Cir. 1993)). Since it is clear that the Territorial court recognized its
authority to reduce Quetel’s sentence, under Territorial Court Rule 136, and then
exercised that discretion rationally, and since Quetel has failed to offer a "colorable claim
implicating federal law or the Constitution," we affirm the Appellate Division’s dismissal
of Quetel’s appeal for lack of jurisdiction.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.
                                        By the Court,

                                                                       /s/ Julio M. Fuentes
                                        Circuit Judg